Citation Nr: 1109566	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2010 decision, the Board affirmed the RO's denial of the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In November 2010, the CAVC granted a Joint Motion for Remand (JMR).  In the November 2010 Order, the CAVC vacated the Board's June 2010 decision and remanded the appeal to the Board for compliance with instructions provided in the JMR.  

In the December 2008 Statement of Representative made in lieu of VA Form 646, the Veteran's representative raised the issues of entitlement to service connection for diabetes mellitus type II and proper recognition of service connection for combat injuries to the hands, legs, and forearms, predicated upon clear and unmistakable error.  The Veteran was denied service connection for diabetes mellitus in a December 2002 rating decision, and the time period for appeal of that decision has expired.  In addition, he was granted service connection for multiple scars of the right scalp and left shin in the December 2002 rating decision.  However, the Veteran's representative now contends that he is entitled to service connection for residuals of shell fragment wounds to both lower extremities, both forearms, and both hands.  

In view of the foregoing, the issues of entitlement to service connection for diabetes mellitus type II and for residuals of shell fragment wounds of the lower extremities, forearms, and hands have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities.  Specifically, in his April 2005 claim form, he asserted that he is unemployable due to his service-connected posttraumatic stress disorder (PTSD), and has been unemployable since July 13, 2002.  More specifically, at the October 2008 VA examination, the Veteran explained that the PTSD caused him to have road rage, which makes it difficult for him to continue his career as a truck driver.   
Currently, the Veteran has been awarded the following disability evaluations:  70 percent effective from July 30, 2002, for PTSD; and 10 percent effective from July 30, 2002, for multiple scars to the right scalp and left shin.  These awards have resulted in a combined service-connected disability rating of 70 percent, effective from July 30, 2002.  

The Veteran was afforded a VA examination to assess his mental health in October 2002.  He reported that he had worked as a truck driver for the past 12 years, and elected to retire during the past year.  The examiner noted that the Veteran's jobs had involved activities which allowed him considerable independence, so that he could essentially be his own boss and not have to deal closely with others.  The examiner believed this was related to his PTSD symptomatology.  Thus, the examiner observed that the PTSD did affect his occupation adversely, although he had found an endeavor that he could pursue quite successfully and was able to continue his job until he was able to retire.  The examiner noted that the Veteran would have more difficulty in a more traditional job setting, where he had to work closely with individuals.  The Veteran was assigned a global assessment of functioning (GAF) score of 55.  

A separate VA examination conducted that same month revealed a history of a shrapnel cyst removed from the vertex of the Veteran's scalp in 1990.  Since that time, the Veteran reported no problems with it, and a scar was observed.  Also, he had painful areas in both lower extremities, the anterior shins, and the right lateral thigh caused by dermatofibromata and punctuate-type scars that were less than 5 millimeters in diameter.  

At a June 2005 mental health VA examination, the Veteran said he had worked as a truck driver for 25 years, and then retired three years before the examination because he became eligible for a pension.  On detailed questioning, the Veteran did not report any lost time from work due to PTSD symptomatology.  He felt that his PTSD symptoms were essentially the same as they were at the last VA examination in October 2002.  The examiner reviewed the October 2002 findings and noted no significant changes.  The examiner noted that since the Veteran is retired, it is difficult to assess his occupational impairment, but pointed out that the Veteran did not lose any time from work due to PTSD, and retired voluntarily.  

The following month, the Veteran was afforded a VA examination with regard to his shrapnel wounds.  He reported injuries to his scalp and right shin.  He reported irritation of the scalp wound until approximately 10 years before, when he had undergone an operative procedure to have the residual fragment removed.  Since then, he had experienced no further symptoms in the scalp and no irritation when combing his hair; the scar was not visible, and there was no abnormal hair growth.  The Veteran did not believe there were any metal fragments in his right shin, and had no specific complaints of pain or impairment of the right shin.  The examiner observed a well-healed, non-tender 1.5-centimeter scar on the scalp, and inspection of the right shin revealed two hyperpigmented 1-centimeter roundish, flat, non-scaling, non-tender scars consistent with shrapnel injuries.  The examiner assessed superficial scarring of the scalp and right shin without functional impairment.  

A December 2006 treatment note from the American Lake VAMC states that the Veteran's PTSD was stable, and that the Veteran felt he was coping well and did not wish to go to the mental health clinic for treatment.  

Review of the Veteran's Social Security Administration (SSA) records show that he applied for Social Security Disability (SSD) benefits because he had been unable to work since July 13, 2001, due to high blood pressure, leg cramps, foot surgery for bunions, eyes, progressive cataracts, and PTSD.  The SSA determined that the Veteran's condition was not disabling in January 2007, and again in April 2007, because it was felt that he had the functional capacity to perform the type of work he had done in the past as a dumptruck driver as it is normally performed in the national economy.  

In September 2008, the Veteran participated in an informal conference with a Decision Review Officer (DRO) at the RO.  When asked whether he though he would be able to work in a gainful occupation, the Veteran replied that due to his PTSD, back, and hypertension, he was no longer able to drive a truck.  He added that life was too short for him to engage in any further work, and that because he was making $34 per hour as a truck driver, he preferred not to even consider working for less.  The Veteran's representative also pointed out that the Veteran had minimal education beyond his past career of driving trucks, and that his age would make it difficult to obtain a job in a different field given these limitations.  

In October 2008, the Veteran was afforded another VA examination with regard to his PTSD.  He said he had to quit his job as a dumptruck driver due to increased road rage.  He was yelling and "flipping off" other drivers due to increased anger and irritability.  He was not currently receiving any treatment for his PTSD and had not received psychotherapy for his mental condition within the past year.  Moreover, he had not been hospitalized for psychiatric reasons and had not made any emergency room visits for his psychiatric problems.  He had not worked since 2001, because he was tired of working and was irritated with other drivers and with his boss.  He had retired after 13 years of employment as a dumptruck driver.  The examiner assessed PTSD, and noted that the Veteran was mentally capable of managing benefit payments in his own best interest, because he retained the ability to pay bills and reported no significant debts.  He occasionally had some interference in performing activities of daily living because of his PTSD symptoms, but retained the ability to manage tasks around his home.  He had difficulty establishing and maintaining effective work and school relationships because of his anger and irritability symptoms along with avoidance behaviors, but had maintained a long-term relationship with his current partner.  His GAF score was 55.  The prognosis for the Veteran's psychiatric condition was fair, with appropriate medication and therapy treatment of PTSD symptoms.  

The Board notes that there is an abundance of medical evidence in the claims file, but no opinions have been obtained as to how the Veteran's service-connected PTSD and multiple scars to the right scalp and left shin affect his ability to obtain and maintain employment, or how all of his service-connected disabilities in combination affect his ability to secure gainful employment.  Thus, a VA examination (or examinations, as appropriate) is necessary to render a decision in this case.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination or examinations, as necessary, to determine the effect of his service-connected disabilities, both individually and combined, on his ability to secure and maintain gainful employment.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, as well as a copy of this remand, must be made available to the examiner(s) for review of the medical history in conjunction with the examination.  The examiner(s) should specifically comment on the effect of the Veteran's PTSD and scars to the right scalp and left shin considered together, on his ability to secure gainful employment.  Also, the examiner(s) should review the October 2002, June 2005, July 2005, and October 2008 VA examination reports in the course of rendering any opinion.  

2.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

